Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 45-48, drawn to a DNA polymerase comprising an amino acid sequence at least 90% identical to SEQ ID NO: 1 and having at least at least 4 substitutions at positions R336, K338, H342, A397, S453, R454, E457, N474, D501, Y502, I503, R508 or N509, at least three of which are at R336, R454 and E457; or a DNA polymerase comprising an amino acid sequence at least 90% identical to SEQ ID NO: 3 and having at least at least 4 substitutions at positions R227, K229, H233, A288, S344, R345, E348, N356, D392, Y393, I394, R399 or N400, at least three of which are at R227, R345 and E348.
Group II, claim(s) 45-48, drawn to a DNA polymerase comprising an amino acid sequence at least 90% identical to SEQ ID NO: 2 or SEQ ID NO: 9 and having at least at least 4 substitutions at positions R323, K325, H329, H381, S437, K438, Q441, S458, E485, Y486, L487, R492 or N493, at least three of which are at R323, K438 and Q441.
Group III, claim(s) 45-48, drawn to a DNA polymerase comprising an amino acid sequence at least 90% identical to SEQ ID NO: 10 and having at least at least 4 substitutions at positions R323, K325, H329, T383, S439, Q440, E443, S460, K487, Y488, L489, R494 or N495, at least three of which are at R323, Q440 and E443.
IV, claim(s) 45-48, drawn to a DNA polymerase comprising an amino acid sequence at least 90% identical to SEQ ID NO: 11 and having at least at least 4 substitutions at positions R335, K337, H341, A396, S452, R453, E456, N473, D500, Y501, 1502, R507 or N508, at least three of which are at R335, R453 and E456.
Group V, claim(s) 45-48, drawn to a DNA polymerase comprising an amino acid sequence at least 90% identical to SEQ ID NO: 12 and having at least at least 4 substitutions at positions R336, K338, H342, A387, S448, R449, G453, N470, D497, Y498, I499, R504 or N505, at least three of which are at R336, R449 and G453.
Group VI, claim(s) 45-48, drawn to a DNA polymerase comprising an amino acid sequence at least 90% identical to SEQ ID NO: 13 and having at least at least 4 substitutions at positions R336, K338, H342, A396, S452, R453, E456, N473, D500, Y501, I502, R507 or N508, at least three of which are at R336, R453 and E456.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: none of the Groups share a technical feature in that none of the SEQ ID NOS of any one Group has at least 90% sequence identity with the SEQ ID NOS of any other Group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652